DUNN, J.
This action to quiet title to Permit No. 1 and Permit No. 2 lode claims was brought by respondents in *127support of an adverse claim filed in the Coeur d’Alene land office against the application of appellant for patent for the U. S. and Daucher lode claims. Judgment went for respondents, from which appeal was taken.
In the trial court the sole issue to be determined was whether the annual labor required by law was actually performed on the U. S. and Daucher claims for-the year 1913. The trial judge found that such annual labor was not performed, and the sole question for this court to determine is whether such finding is supported by substantial evidence:
An examination of the record shows a conflict, with substantial evidence to support said finding. In this situation the judgment will not be disturbed. (Fritcher v. Kelly, 34 Ida. 471, 201 Pac. 1037.) Judgment affirmed. Costs to respondents.
Eice, C. J., and McCarthy, J., concur.